UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22516 ASGI Aurora Opportunities Fund, LLC (Exact name of registrant as specified in charter) C/O Alternative Strategies Group, Inc. 401 South Tryon Street Charlotte, NC28202 (Address of principal executive offices) (Zip code) Lloyd Lipsett Wells Fargo Law Department J9201-210 200 Berkeley Street Boston, MA02116 (Name and address of agent for service) Registrant's telephone number, including area code: (866) 440-7460 Date of fiscal year end: March 31 Date of reporting period: March 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. The Report to Shareholders is attached herewith. ASGI Aurora Opportunities Fund, LLC Financial Statements for the Period from January 3, 2011 (Inception Date) to March 31, 2011 with Report of Independent Registered Public Accounting Firm ASGI Aurora Opportunities Fund, LLC Table of Contents Page Report of Independent Registered Public Accounting Firm 1 Schedule of Investments 2 Statement of Assets, Liabilities and Members’ Capital 4 Statement of Operations 5 Statement of Changes in Members’ Capital 6 Statement of Cash Flows 7 Financial Highlights 8 Notes to Financial Statements 9 Supplemental Information 18 Report of Independent Registered Public Accounting Firm The Board of Managers and Interestholders ASGI Aurora Opportunities Fund, LLC: We have audited the accompanying statement of assets, liabilities and members’ capital of ASGI Aurora Opportunities Fund, LLC (the “Fund”), including the schedule of investments, as of March31, 2011, and the related statement of operations, changes in members’ capital, cash flows and the financial highlights for the period from January 3, 2011 (Inception Date) to March 31, 2011. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of March31, 2011, by correspondence with the underlying managers. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of ASGI Aurora Opportunities Fund, LLC as of March 31, 2011, the results of its operations, the changes members’ capital, cash flows and the financial highlights for the period from January 3, 2011 (Inception Date) to March 31, 2011, in conformity with U.S.generally accepted accounting principles. /S/ KPMG LLP May 31, 2011 ASGI Aurora Opportunities Fund, LLC Schedule of Investments As of March 31, 2011 (in U.S. dollars) Strategy Investment Cost Fair Value Event Driven - 6.9% Cevian Capital II LP $ $ Roundkeep Global Fund LP Long/Short Credit - 19.2% Alden Global Distressed Opportunities Fund LP Columbus Hill Partners LP Redwood Domestic Fund LP Thoroughbred Fund LP Long/Short Equities - 37.1% AKO Partners LP Cobalt Partners LP Indus Asia Pacific Fund LP Indus Pacific Opportunities Fund LP Lansdowne Global Financial Fund LP Miura Global Fund II LP Passport II LP Scout Capital Partners II LP SR Global Fund LP Macro - 15.0% Astenbeck Commodities Fund II LP Brevan Howard Multi-Strategy Fund LP Discovery Global Opportunity Partners LP Touradji Global Resources Fund LP Multi-Strategy Eton Park Fund LP Opportunistic - 19.3% Luxor Capital Partners LP Orange Capital Domestic I LP York European Opportunities Fund LP York Select LP Total Investments (Cost - $25,825,000*)- 97.5% Other Assets Less Liabilities - 2.5% Members' Capital - 100.0% $ Percentages shown are stated as a percentage of net assets as of March 31, 2011. See accompanying notes to financial statements. 2 ASGI Aurora Opportunities Fund, LLC Schedule of Investments (continued) As of March 31, 2011 * The cost and unrealized appreciation (depreciation) of investments as of March 31, 2011 were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ Investments by Strategy (as a percentage of total investments) Long/Short Equities % Multi-Strategy Opportunistic Long/Short Credit Macro Event Driven % See accompanying notes to financial statements. 3 ASGI Aurora Opportunities Fund, LLC Statement of Assets, Liabilities and Members’ Capital As of March 31, 2011 Assets Investments in Investment Funds at fair value (cost - $25,825,000) $ Investments in Investment Funds paid in advance Cash and cash equivalents Due from Adviser Other assets Total assets Liabilities Capital contributions received in advance Professional fees payable Management fee payable Trustee fee payable Accrued expenses and other liabilities Total liabilities Members' Capital Total members' capital $ See accompanying notes to financial statements.
